
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.9


Axcelis Technologies, Inc.
Named Executive Officer Base Compensation at March 1, 2009

        This Exhibit discloses the current understandings with respect to base
compensation between Axcelis Technologies, Inc. (the "Company") and each of:

•the Company's principal executive officer (Mary G. Puma),

•the Company's principal financial officer (Stephen G. Bassett), and

•the three most highly compensated other executive officers serving as executive
officers at December 31, 2008.

        These executive officers are referred to herein as "named executive
officers" or "NEOs."

        Other than in the case of Mary G. Puma, the Company has not entered into
any written agreements with its named executive officers addressing the amount
of base salary due to the executive. The Company's Amended and Restated
Employment Agreement with Ms. Puma is listed as Exhibit 10.11 to this Form 10-K
(incorporated by reference to Exhibit 10.3 to the Company's Form 10-Q for the
quarter ended September 30, 2007 filed on November 8, 2007). The Company
maintains that all executive officers, other than Ms. Puma, are employees at
will and that the Company has no obligation to continue their employment, other
in cases where such obligation arises under the Change of Control Agreements
described in our Proxy Statement and filed as an Exhibit to this Form 10-K.

        In the course of the employment relationship with each NEO, the Company
communicates to the named executive officer the amount of base salary approved
by the Compensation Committee of the Board of Directors, which compensation is
subject to change in the discretion of the Compensation Committee of the Board
of Directors. The following table sets forth the annual base salary as
communicated to the named executive officers of the Company as in effect on
March 1, 2009:

Named Executive Officer   Title   Base Salary   Mary G. Puma   President and
Chief Executive Officer   $ 500,000   Stephen G. Bassett   Executive VP and
Chief Financial Officer   $ 300,000   Matthew Flynn   Executive VP, Global
Customer Operations   $ 350,000   Lynnette C. Fallon   Executive VP HR/Legal and
General Counsel   $ 305,000   Kevin Brewer   Executive VP, Manufacturing
Operations   $ 300,000  

        The Company has announced 4 weeks of unpaid shutdown in 2009, which will
effectively reduce each of the executive officers' base pay by 7.7% in 2009.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.9

